MIED (Rev. 5/05) Statement of Disclosure of Corporate Affiliations and Financial Interest



                                                         UNITED STATES DISTRICT COURT
                                                         EASTERN DISTRICT OF MICHIGAN

BLAKE MANUFACTURING, INC.



                        Plaintiff(s),                                                  Case No.        19-cv-13657


v.                                                                                     Judge
                                                                                       Judge       Victoria A. Roberts


                                                                                       Magistrate Judge        David R. Grand
TRULIFE, INC.


                        Defendant(s).
                                                                              /

                                           STATEMENT OF DISCLOSURE
                                 OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

            Pursuant to E. D. Mich. LR 83.4,                    Blake Manufacturing, Inc.


makes the following disclosure: (NOTE: A negative report, if appropriate, is required.)

1.          Is said corporate party a subsidiary or affiliate of a publicly owned corporation?
            Yes                      No
            If the answer is yes, list below the identity of the parent corporation or affiliate and the relationship
            between it and the named party.

            Parent Corporation/Affiliate Name:
            Relationship with Named Party:

2.          Is there a publicly owned corporation or its affiliate, not a party to the case, that has a substantial financial
            interest in the outcome of the litigation?

            Yes                      No
            If the answer is yes, list the identity of such corporation or affiliate and the nature of the financial interest.

            Parent Corporation/Affiliate Name:
            Nature of Financial Interest:


Date:      December 12, 2019                                                            /s/ Larry J. Saylor
                                                                                            Larry J. Saylor
                                                                                        P28165
                                                                                        MILLER, CANFIELD, PADDOCK, & STONE P.L.C.
                                                                                        150 West Jefferson Avenue, Suite 2500
                                                                                        Detroit, MI 48226
                                                                                        (313) 496-7986
                                                                                        saylor@Millercanfield.com
